Citation Nr: 0733732	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-10 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Army from June to 
August 1985.  He also had subsequent service in the Oklahoma 
Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, the veteran testified before the undersigned at 
the RO.  A transcript of the hearing is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Since filing his original claim in 2003, the veteran has 
undergone several VA audiological evaluations, the last of 
which was conducted in November 2006.  Each of these 
examinations appears to have been adequate for rating 
purposes.  However, during his May 2007 Board hearing, the 
veteran specifically asserted that the hearing in his left 
ear had gotten worse since his last examination.  The United 
States Court of Appeals for Veterans Claims has held that a 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Given the veteran's assertions that his disability had 
worsened since he last underwent examination, the Board finds 
that a remand is necessary to afford him an additional 
examination to assess the current level of disability.



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
complete VA audiological evaluation in 
order to assess the current nature and 
degree of severity of the service-
connected bilateral hearing loss 
disability.  A complete rationale for any 
opinions expressed must be provided.

2.  Once the above-requested development 
has been completed, the veteran's claim 
should be readjudicated.  If any decision 
remains adverse to the veteran, he and his 
representative must be provided a 
supplemental statement of the case (SSOC) 
and an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


